Citation Nr: 0716933	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-12 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1991 to August 
1994 and from May 1997 to February 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the veteran's claim of entitlement 
to service connection for PTSD.

The Board notes that, on her Substantive Appeal, the veteran 
requested a Board hearing, but later withdrew that request.  
Accordingly, adjudication of the present appeal is 
appropriate. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming that she has PTSD due to an in-
service sexual assault.  Specifically, the veteran alleges 
that she was drugged and raped in March 1993.  The Board 
notes that the veteran's service medical records contain a 
November 1993 medical record that contains complaints of 
sexual assault and contains a diagnosis of traumatic vaginal 
laceration.  

Following her discharge from service in February 1998, the 
veteran first sought treatment for alcohol abuse from Tampa 
General Hospital in August 1999.  Following this period of 
treatment, she also sought treatment for alcohol abuse from 
the Kendall Hospital in July 2002 and ultimately Volunteers 
of America (VOA) from October to November 2002. 

In November 2002, the veteran was discharged from the care of 
VOA and sought treatment for alcohol and amphetamine 
dependence from VA.  Numerous psychological evaluations 
following her admission to the VA hospital contain diagnoses 
of alcohol dependence and amphetamine dependence in full 
sustained remission.  A July 2004 Vet Center psychiatric 
report contains a diagnosis of anxiety disorder not otherwise 
specified, "rule out" PTSD and alcohol dependence in 
sustained remission.  An April 2005 letter from a Vet Center 
psychiatrist does not diagnose PTSD, but appears to relate 
the veteran's psychiatric problems, including anxiety, to in-
service sexual assault.  

VA's duties under the VCAA include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c)(4) 
(2006).  Upon consideration of the evidence outlined above, 
the Board finds that a medical examination is necessary to 
decide the claim on appeal.  In particular, an examination is 
necessary to determine the nature of the veteran's 
psychiatric disorder and any possible relationship thereof to 
documented in-service sexual assault.  Notably, the July 2004 
Vet Center psychiatric report suggests that continued 
evaluation is needed to determine the presence or absence of 
PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Thereafter, the RO should forward the 
claims folder to a VA psychiatrist for the 
purpose of obtaining an opinion regarding 
the extent and etiology of any psychiatric 
disorder that the veteran might have, 
including PTSD.  The physician should 
provide an opinion, in accordance with the 
DSM-IV, as to whether it is at least as 
likely as not that the veteran has PTSD, 
or any other psychiatric disorder, related 
to the veteran's in-service sexual 
assault.

3.  When the development requested has 
been completed, the claim on appeal should 
again be adjudicated on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the appellant 
should be furnished a Supplemental 
Statement of the Case, and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

